        Case 3:19-cv-00209-VAB Document 131 Filed 02/20/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

MCNEIL
     Plaintiff,
     v.
YALE UNIVERSITY.


                                                         No. 3:19-cv-00209-VAB


     Defendant.
                                                         MARCH 20, 2020




  PLAINTIFF’S MOTION THAT HER LOCAL COUNSEL, ATTORNEY DANIEL H.
   SCHNEIDER, BE RELIVED FROM ATTENDING THE COURT’S DISCOVERY
STATUS CONFERENCE SCHEDULED FOR 2/27/2020 IN THE ABOVE CAPTIONED
                              MATTER
      Plaintiff, Anna McNeil, hereby moves this Court pursuant to

Local Rule of Civil Procedure 83.1(d)(2), that this Court excuse

McNeil’s       local    counsel,   Attorney      Daniel     H.   Schneider,      from

attendance at the Status Conference, scheduled for February 27,

2020,     at    10:00    AM.    McNeil    so    move   as   Attorney   Tracey     and

possibly other Attorneys appearing for Plaintiffs from Sanford

Heisler        Sharp,    LLP    will   attend     this      Conference.          Thus,

experienced counsel, fully familiar with the law and the facts

in   this      matter,    and   with     full   authority     to   act,    will    be
      Case 3:19-cv-00209-VAB Document 131 Filed 02/20/20 Page 2 of 3




attending the Court’s Conference.              Thus, it is in the interest

of efficiency for McNeil to not have to expend additional legal

and   financial   resources      to     employ    local     counsel,   Attorney

Schneider,   at   the   Status        Conference.         Therefore,   for   the

forgoing reasons, this Court should grant this Motion to excuse

local counsel, Attorney Daniel H. Schneider, from the upcoming

Motion To Dismiss hearing.

                                         THE PLAINTIFF
                                         ANNA MCNEIL

                                         -S-

                                       By:S/Attorney Daniel H. Schneider
                                         Fed. Bar No. ct13208
                                         Schneider Law Firm, LLC
                                         120 Broad Street- First Floor
                                         Milford, CT 06460
                                         (203) 874-0030
                                         Fax: (203) 878-01117
                                         Email:
                                         Daniel@Schneider-Law-Firm.com




                                       -2-
      Case 3:19-cv-00209-VAB Document 131 Filed 02/20/20 Page 3 of 3




                             CERTIFICATION
     I hereby certify that on the above captioned date, a copy

of the foregoing Motion to Excuse Local Counsel from Attending

the Court’s Discovery Status Conference was filed electronically

and served by mail on anyone entitled to notice that is unable

to accept electronic filing.      Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic

filing system or by mail to anyone entitled to notice who is

unable to accept electronic filing as indicated on the Notice of

Electronic Filing.    Parties may access this filing through the

Court’s CM/ECM System.

                                  -S-

                                  S/Attorney Daniel H. Schneider
                                  Fed. Bar No. ct13208
                                  Schneider Law Firm, LLC
                                  112 Broad Street North
                                  First Floor
                                  Milford, CT 06460
                                  (203) 874-0030
                                  Fax: (203) 878-01117
                                  Email:
                                  Daniel@Schneider-Law-Firm.com




                                   -3-
